3Pea International Reports Record Second Quarter and Six Month 2012 Results 3Pea International reports record revenues, operating income and net income of $.04 per share. Henderson, NV. August 14, 2012- 3Pea International Inc., (OTCBB-TPNL), a payment solutions company, today announced financial results for the quarter ended June 30, 2012. Second Quarter 2012 Highlights - Revenues increased 383% to $2,549,003 for the second quarter of 2012 up from $665,033 for the second quarter of 2011. - Operating income increased 477% to $360,468 for the second quarter of 2012, up from $75,513 for the second quarter of 2011. - Net Income increased to $1,480,820 or .04 per basic and diluted share, up from $59,656 or .00 per share in the second quarter of 2011 Results of Operations Three Months ended June 30, 2012 and 2011 Revenues for the three months ended June 30, 2012 were $2,549,003, an increase of $1,883,970 compared to the same period in the prior year, when revenues were $665,033. The increase in revenue is due to increased processing and the launch of eight new plasma donation centers utilizing a new incentive rewards programs during the second quarter which we believe will contribute to an increase in overall revenues for 2012. Our pharmaceutical marketing cards continue to make up a majority of our revenues and will continue to do so for the next 24 months. Over the longer term, we expect our revenues to trend upward as the economy improves and as we roll out additional debit card products utilizing our processing platform. Gross profit for the three months ended June 30, 2012 was $515,739, an increase of $282,880 compared to the same period in the prior year, when gross profit was $232,859. Our overall gross profit percentage approximated 20% and 35% during the fiscal years 2012 and 2011 which is consistent with our overall expectations. In the three months ended June 30, 2012, we recorded operating income of $360,468, as compared to operating income of $75,513 in the same period in the prior year, an improvement of $284,955. Other income (expense) for the three months ended June 30, 2012 was $1,120,349, an increase in net other income (expense) of $1,136,206 compared to the same period in the prior year when other income (expense) was ($15,857). The overall increase in net other income (expense) in 2012 is primarily due to a gain on debt extinguishment totaling $1,136,055 arising from the conversion of two outstanding promissory notes totaling $1,667,750 in exchange for a total of 3,335,500 shares of common stock and warrants for 3,335,500 shares of common stock with an exercise price of $0.50. 1 Our net income for the three months ended June 30, 2012 was $1,480,820, an increase of $1,421,164 compared to the same period in the prior year, when we recorded net income of $59,656. The increase in our net income is attributable to the aforementioned factors. Six Months ended June 30, 2012 and 2011 Revenues for the six months ended June 30, 2012 were $4,033,595, an increase of $2,430,994 compared to the same period in the prior year, when revenues were $1,602,601. The increase in revenue is due to increased processing and the launch of sixteen new plasma donation centers utilizing a new incentive rewards programs during the first six months of 2012 which we believe will contribute to an increase in overall revenues for 2012. Our pharmaceutical marketing cards continue to make up a majority of our revenues and will continue to do so for the next 24 months. Over the longer term, we expect our revenues to trend upward as the economy improves and as we roll out additional debit card products utilizing our processing platform. Gross profit for the six months ended June 30, 2012 was $778,526, an increase of $359,085 compared to the same period in the prior year, when gross profit was $419,441. Our overall gross profit percentage approximated 19% and 26% during the fiscal years 2012 and 2011 which is consistent with our overall expectations. In the six months ended June 30, 2012, we recorded operating income of $452,556, as compared to operating income of $97,656 in the same period in the prior year, an improvement of $354,900. Other income (expense) for the six months ended June 30, 2012 was $1,104,596, an increase in net other income (expense) of $1,136,136 compared to the same period in the prior year when other income (expense) was ($31,540). The overall increase in net other income (expense) in 2012 is primarily due to a gain on debt extinguishment totaling $1,136,055 arising from the conversion of two outstanding promissory notes totaling $1,667,750 in exchange for a total of 3,335,500 shares of common stock and warrants for 3,335,500 shares of common stock with an exercise price of $0.50. Our net income for the six months ended June 30, 2012 was $1,557,152, an increase of $1,491,036 compared to the same period in the prior year, when we recorded net income of $66,116. The increase in our net income is attributable to the aforementioned factors. According to the Company's Chief Financial Officer, Arthur de Joya, "we are very pleased with our results and look forward to the remaining six months in 2012.Under the leadership and vision of our Chief Executive Officer, Mark Newcomer, we will continue to develop and seek out new card programs and to create customizable payment solutions to take advantage of our proprietary processing platform. 2 3PEA INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEET JUNE 30, 2, 2011 (UNAUDITED) June 30, December 31, ASSETS Current assets Cash $ $ Cash Restricted Accounts Receivable Prepaid Expenses Other receivables Total current assets Fixed assets, net Intangible and other assets Deposits Intangible assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued liabilities $ $ Customer card funding Notes payable- related parties Convertible note payable Notes payable Total current liabilities Long-term liabilities Notes payable, non-current portion Total long Term liabilities Total liabilities Stockholders' deficit Common stock; $0.001 par value; 150,000,000 shares authorized,38,585,891 and 35,250,391 issued and outstanding at June 30, 2012 andDecember 31, 2011, respectively Additional paid-in capital Treasury stock at cost, 303,450 shares ) ) Accumulated deficit ) ) Total 3Pea International, Inc.'s stockholders' deficit ) ) Noncontrolling interest Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ 3 3PEA INTERNATIONAL, INC. CONSOLIDATED STATEMENT OF OPERATIONS FOR THE THREE MONTHS ENDED JUNE 30, 2 (UNAUDITED) For the three months ended June 30, Revenues $ $ Cost of revenues Gross profit Operating expenses Depreciation and amortization Selling, general and administrative Total operating expenses Income from operations Other income (expense) Interest expense ) ) Gain on debt extinguishment Total other income (expense) ) Income before provision for income taxes and noncontrolling interest Provision for income taxes Net income before noncontrolling interest Net income (loss) attributable to the noncontrolling interest (3 ) 14 Net income attributable to 3Pea International, Inc. $ $ Net income per common share - basic $ $ Net income per common share - fully diluted $ $ Weighted average common shares outstanding - basic Weighted average common shares outstanding - fully diluted 4 3PEA INTERNATIONAL, INC. CONSOLIDATED STATEMENT OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) For the six months ended June 30, Revenues $ $ Cost of revenues Gross profit Operating expenses Depreciation and amortization Selling, general and administrative Total operating expenses Income from operations Other income (expense) Interest expense ) ) Gain on debt extinguishment Total other income (expense) ) Income before provision for income taxes and noncontrolling interest Provision for income taxes Net income before noncontrolling interest Net income (loss) attributable to the noncontrolling interest (8 ) 99 Net income attributable to 3Pea International, Inc. $ $ Net income per common share - basic $ $ Net income per common share - fully diluted $ $ Weighted average common shares outstanding - basic Weighted average common shares outstanding - fully diluted 5 About 3PEA International, Inc. 3PEA International, Inc. is a payment solutions company which currently focuses on providing prepaid debit program management and processing services. 3PEA provides a card processing platform consisting of proprietary systems and innovative software applications. 3PEA develops prepaid card programs for healthcare reimbursement payments, pharmaceutical assistance, corporate and incentive rewards, general purpose re-loadable cards, travel cards, and expense reimbursement cards. 3PEA cards are offered to end users through our relationships with bank issuers. Forward-Looking Statements: Certain statements in this news release may contain forward-looking information within the meaning of Rule 175 under the Securities Act of 1933 and Rule 3b-6 under the Securities Exchange Act of 1934, and are subject to the safe harbor created by those rules. All statements, other than statements of fact, included in this release, including, without limitation, statements regarding potential future plans and objectives of the companies, are forward-looking statements that involve risks and uncertainties. There is no assurance that such statements will prove to be accurate, and actual results and future events could differ materially. 3Pea undertakes no obligation to publicly update or revise any statements in this release, whether as a result of new information, future events, or otherwise. Contact: 3Pea International, Inc. Brian Polan, 702-749-7234 Investor Relations investor@3pea.com 6
